DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/13/2021. The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3.	The issuing of Corrected Notice of Allowability is in regards to the Printer Query/RUSH to address the filing of the IDS dated on 10/13/2021. The IDS has been searched and considered with no change in scope found. 

4.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“receiving content from a service provider during a content service period; 
identifying a content service break period, the content service break period characterized by a break in transmission of content, from the service provider, intended for user devices; 
determining a location of a user device; 
fetching beam-specific content for the location of the user device; 
mapping, within a sliced network comprising separate slices of multicast (MC) / broadcast (BC) traffic, the beam-specific content from a localized source to appropriate slices to indicate to a particular application being executed at the user device, that the content is meant for the particular application; and 
causing delivery of the beam-specific content during the content service break period, the delivery of the beam-specific content being performed via multicast or broadcast.”
Lajoie et al. (US 2011/0107364 A1) relates generally to the fields of video and/or data transmission. In one exemplary aspect, the invention relates to the use of a network architecture for providing content in content-based (e.g., cable) networks using a packetized protocol.
Van Bemmel Jeroen (CN 103119905 A) teaches a targeted communication capability is provided herein. The targeted communication capability enables targeted delivery of various types of information in various content distribution environments. The information may include content (e.g., text, audio, image, video, multimedia, and the like), recommendations for content and activities, advertisements, and the like. The content distribution environments may include radio systems, the Internet, video-based systems, and the like.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
a) receiving content from a service provider during a service period b) identifying a break period c) determine a location of a user device d) fetching beam specific 
Subsequently, the Applicant Arguments/Remarks in respect to the USC 103 Rejection of Claim(s) 57-64, 66-78 are hereby withdrawn. 
In addition, as evidenced by the prosecution history (see at least 07/29/2021 Advisory Action, 07/20/2121 Applicant Arguments, and 05/24/2021 Final Rejection), the Applicant’s Arguments and the newly presented amended claims are persuasive and overcomes the USC 103 Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

5. 	Claim(s) 57-64, 67-74, 76-78 is/are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457